Citation Nr: 1100892	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2010, the Veteran testified at a travel board hearing 
at the Atlanta RO.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before the Board decides this 
claim.

At the hearing, the Veteran indicated that the manifestations of 
his disability are more severe than noted on VA examination in 
November 2009.  The Veteran indicated that he has experienced 
symptoms that were not noted in the November 2009 VA examination, 
such as impaired judgment and suicidal ideation.  The Veteran's 
representative indicated that the VA examination was not thorough 
or adequate.  

The veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

Based on the Veteran's testimony regarding his PTSD symptoms, the 
Board finds that a new VA examination is necessary to assess the 
current severity of his disability.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2010). At the hearing, the Veteran indicated that 
he has been treated at VA clinics in Valdosta Georgia and St. 
Mary's, Georgia and the Lake City VA Medical Center.  The AMC/ RO 
should ensure that any outstanding treatment records from those 
facilities are obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
for PTSD.  The examination should be 
conducted by a different examiner than the 
psychologist who provided the 2009 VA 
examination.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examiner should indicate that such a review 
was conducted.  The examiner should identify 
all symptoms and functional impairment due to 
the PTSD.  The examiner should provide a 
global assessment of functioning (GAF) score 
based on the veteran's PTSD in accordance 
with DSM-IV.  The examiner should also 
address the impact of PTSD on the Veteran's 
employability. 

2.  Obtain all treatment records from the 
Valdosta, Georgia VA Clinic, St. Mary's, 
Georgia VA Clinic and the Lake City VAMC.  
Associate the treatment records with the 
claims file.  The Veteran should be informed 
of the status of all requests for records.   

3.  Following the requested development, the 
Veteran's claim should be readjudicated based 
upon all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


